Mr. JUSTICE CRAVEN, dissenting: After a thorough review of Sneed, I would grant rehearing. Alternatively, I would deny rehearing but I would modify the opinion to provide that the order of probation is erroneous and that probation cannot be revoked under such an order. I would then remand to the trial court for the purpose of fixing a definite term of probation with further directions that conduct of the appellant during the time from the initial order until the fixing of a definite term could not be used as a basis for revocation.